 
Exhibit 10.1






AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment dated March 13, 2013 (the “Amendment”) to the Employment
Agreement (the “Agreement”) dated August 20, 2008, as amended on April 26, 2010,
by and between Republic First Bank (the “Bank”), a wholly-owned subsidiary of
Republic First Bancorp, Inc. (the “Company”), and Andrew J. Logue (the
“Employee”).
 
WHEREAS, the parties thereto desire to change certain terms of the Agreement.
 
NOW, THEREFORE, in consideration of their mutual promises set forth below and
intending to be legally bound hereby, the parties agree as follows:
 
The following paragraph is added to Section 5.A(1) of the Agreement:
 
“If the Employee’s employment with the Bank ceases due to a termination by the
Bank upon a Change in Control, the Employee shall be entitled to a severance
payment (the “Severance Payment”) equal to the sum of the Employee’s annual base
salary for the preceding 12 months (“Prior Base Salary”). The Severance Payment
is payable within fifteen (15) days of such termination, provided, however, that
if upon such termination, the Employee is offered a position at a successor to
the Company or to the Company’s business with compensation (annual base salary,
plus other annual compensation) that is substantially similar to or greater than
the Employee’s compensation at the Bank immediately prior to such termination,
no Severance Payment is payable by the Bank to the Employee.
 
 
 
IN WITNESS WHEREOF, the Bank has caused this Amendment to the Agreement to be
executed by its duly authorized officer, and Employee has executed this
Amendment to the Agreement, in each case as of the date first written above.
 
                                    
 
BANK:
                   
By:
/s/ Harry D. Madonna
     
Harry D. Madonna
Chief Executive Officer
       
                                   
               
EMPLOYEE:
                   
By:
/s/ Andrew J. Logue
     
Andrew J. Logue
       




--------------------------------------------------------------------------------